Case 2:17-cr-00132-JAD-NJK Document 94
                                    93 Filed 01/04/21
                                             12/31/20 Page 1 of 5
Case 2:17-cr-00132-JAD-NJK Document 94
                                    93 Filed 01/04/21
                                             12/31/20 Page 2 of 5
Case 2:17-cr-00132-JAD-NJK Document 94
                                    93 Filed 01/04/21
                                             12/31/20 Page 3 of 5
Case 2:17-cr-00132-JAD-NJK Document 94
                                    93 Filed 01/04/21
                                             12/31/20 Page 4 of 5
Case 2:17-cr-00132-JAD-NJK Document 94
                                    93 Filed 01/04/21
                                             12/31/20 Page 5 of 5




                        March 22, 2021, at 10:00 a.m.


          Dated: January 4, 2021.
